DETAILED ACTION
Examiner acknowledges applicant’s amendments and remarks dated 6/16/2022.  Claims 1, 6, 10, 14-15, and 23-24 cancelled.  Claims 16-20 were previously cancelled.  In addition, new claims 25-27 are added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. Based on claim amendments and change of scope, examiner used Harris (6,536,306) as primary reference. Applicant’s argument on page 7 “Harris appears to teach a corkscrew mechanism having a helical thread that is critical for removing a cork in a bottle. If the probe were straight and linear, and passed along a linear path through the cork of the bottle, the overall purpose of Harris, removing the cork, could not be achieved” and it is not persuasive. Amended claim recites inter alia “removable stopper” and “a removable temperature sensor”.  Harris teaches a removable stopper or cork and the temperature sensor can be used with or without the stopper.  In addition, the intelligent cork screw device has a straight portion.  Furthermore, Rosenfeld teaches a straight temperature monitor.
Election/Restrictions
Newly submitted claims 25-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
They are directed to system including a cooling device with additional control system and controlling the rotation of container.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 25-27 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 7, 8, 9, 11, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (6,536,306) in view of Rosenfeld (20150245743).
Regarding claim 8, Harris teaches an apparatus, comprising: 
	a container having a removable stopper (cork in wine bottle: abstract); and
	a removable temperature sensor removably disposed with respect to the removable stopper (2 Fig 2, 3; col 3 lines 25-35), the removable temperature sensor including:
		a housing (Fig 2);
		a temperature sensor circuit coupled to the housing and configured to measure a temperature of a liquid in the container (wine bottle: abstract);
		a straight (top part of the screw 3 is straight Fig2), elongate probe coupled to the housing advanced through the stopper of the container along a linear path defined through the removable stopper (col 3 lines 25-35, the screw moves inside the cork in a linear path during insertion);
	a communication circuit configured to wirelessly communicate with an external electronic device; and
	a power circuit configured to supply power (to the communication circuit and) the temperature sensor circuit (17 Fig 5).

	However, Harris does not teach a communication circuit configured to wirelessly communicate with an external electronic device; and a power circuit configured to supply power to the communication circuit.  
Rosenfeld teaches a communication circuit configured to wirelessly communicate with an external electronic device (para 30); and a power circuit configured to supply power to the communication circuit and the temperature sensor circuit (para 31).  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a communication circuit as taught by Rosenfeld for receiving temperature signals remotely to alert user.  Regarding straight elongate probe, Rosenfeld teaches a straight elongate probe (54 Fig 2A).

With respect to claim 2, Harris teaches display configured and arranged to display the measured temperature (Fig 3B).

	Regarding claim 3, Harris teaches a housing in which the display is disposed (display is disposed on rotational knob 2 Fig 2, 3B), and a counterweight configured and arranged to maintain a relative stationary orientation of the housing while the housing rotates with respect to the container (collar 5 keeps the orientation stationary: Fig 1).

	With respect to claim 4, Harris teaches indicating when temperature is outside appropriate range (col 4 lines 55-64).
	However, Harris does not teach the communication circuit is configured and arranged to send a signal to the external electronic device in response to the temperature sensor circuit measuring a predetermined temperature.
	Rosenfeld teaches the communication circuit is configured and arranged to send a signal to the external electronic device in response to the temperature sensor circuit measuring a predetermined temperature (para 50).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a communication circuit as taught by Rosenfeld for receiving temperature signals remotely to alert user.

	Regarding claim 5, Harris does not teach the communication circuit is configured and arranged to trigger deactivation of an operation of the external electronic device.
	Rosenfeld teaches the communication circuit is configured and arranged to trigger deactivation of an operation of the external electronic device (alert signal send to replace beverage container: para 50).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include an alert signal as taught by Rosenfeld for avoiding spoilage of beverages.

	With respect to claim 7, Harris teaches the temperature sensor circuit is configured to measure the temperature of the liquid by way of direct physical contact (col 3 lines 18-24).

With respect to claim 9, Harris teaches the temperature sensor circuit is configured to measure the temperature of the liquid while a stopper is in the bottle (3 Fig 1; col 2 lines 56-65) while the stopper is in the container (col 2 lines 56-62). 

Regarding claim 11, Harris teaches the temperature sensor circuit is integral with the elongate probe (Fig 2).

Regarding claim 12, Harris teaches the elongate probe is hollow (cable is passed inside the probe: para 47, Fig 10) the temperature sensor circuit is coupled to an end of the elongate probe and a connection between the temperature sensor circuit and the power circuit passes through the elongate probe (cable 392 Fig 10).

With respect to claims 21 and 22, Harris does not teach the external electronic device is a smart phone or a tablet.
Rosenfeld teaches the external electronic device is a smart phone or a tablet (dashboard 40 Fig 11).  Although Rosenfeld does not teach the external electronic device is coupled to a beverage cooling system, the temperature sensing unit of Rosenfeld is capable of sending data remotely wirelessly and such system can be coupled to any other devices/instruments.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device with a cooling system, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855